DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 08/03/2022, amended claims 1, 2, 9, 10, 17 & 18.  Claims 5, 13 & 21 were previously cancelled.  Claims 6, 7, 14, 15, 22 & 23 are cancelled.  Therefore, claims 1-4, 8-12, 16-20 & 24 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/05/2022 and 08/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s claim amendments and supporting arguments, filed 08/03/2022 with respect to the claim rejections under § 101, have been fully considered and are persuasive.  The § 101 rejection has been withdrawn as the recited claims are subject matter eligible.

Applicant's arguments with respect to the claim rejections under § 102(a)(1) have been fully considered but they are not persuasive. 

	Applicant’s arguments at pages 12-17 of the Remarks, in substance, are that “[A]t least these concepts are not disclosed, taught, or suggested by Mirhaji.  Therefore, Applicant respectfully submits that independent Claims 1, 9, and 17 as amended are not anticipated by or obvious in light of Mirhaji and therefore requests that the rejection of these claims be withdrawn.”

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The examiner notes that Applicant has incorporated the subject matter of former Claims 6 & 7 into Claim 1, as well as the corresponding claims.  A revised rejection mapping of the claims as anticipated by Mirhaji appears below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, 16-20 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirhaji (USPN 8,429,179 B1, cited in the Form 892 mailed 12/24/2021, hereinafter “Mirhaji”).

	Regarding claim 1, Mirhaji teaches
A method for ingesting an incoming message, the method comprising: 
receiving, by a computing entity, a data artifact packet data object [Mirhaji, column 11, lines 60-64], wherein (a) the data artifact packet data object is generated based at least in part on an observable packet data object [Mirhaji, 11:60-64], (b) the observable packet data object is an XML document generated based at least in part on parsing a message received from a source system [Mirhaji, 3:55-59], (c) the data artifact packet data object comprises an entity identifier identifying a subject entity and a plurality observable-value pairs [Mirhaji, 14:55-58], and (d) each observable in a corresponding observable-value pair is identifiable by an ontology concept identifier defined by a graph-based domain ontology [Mirhaji, 14:15-19]; 
automatically generating, by the computing entity, a container tree data structure comprising a data artifact packet container node as a root node [Mirhaji, 47:59-67], wherein (a) the container tree data structure is generated based at least in part on the data artifact packet data object [Mirhaji, 48:1-8], (b) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object [Mirhaji, 48:1-8], (c) each container node of the plurality of container nodes corresponds to one pair of the plurality of observable-value pairs [Mirhaji, 48:10-13], and (d) automatically generating the container tree data structure comprises: 
(i) determining a type of container node for an observable-value pair of the plurality of observable-value pairs based at least in part on the graph-based domain ontology [Mirhaji, Fig. 48B]; 
(ii) determining whether a container node having the determined type is present in the container tree data structure [Mirhaji, 11:31-37 and Fig. 48B]; and 
(iii) responsive to determining that a container node having the determined type is present in the container tree data structure:
(1) constructing the container node having the determine type [Mirhaji, 47:30-35], 
(2) inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology [Mirhaji, 47:30-35], and 
(3) storing the observable-value pair in the container node [Mirhaji, 47:30-35];
automatically identifying, by the computing entity, an entity associated with the container tree data structure based at least in part on the entity identifier [Mirhaji, 10:7-15]; 
automatically traversing, by the computing entity, the container tree data structure in a depth-first traversal to generate a data transfer object for each container node of the plurality of container nodes, wherein (a) each data transfer object corresponds to one pair of the plurality of observable-value pairs [Mirhaji, 48:3-9 and 46:32-39], and (b) the depth-first traversal of the container tree data structure comprises comparing a value of an observable-value pair of the plurality of observable-value pairs to at least one requirement corresponding to an observable of the observable-value pair to determine whether the value satisfies the at least one requirement [Mirhaji, 28:41-54]; and 
automatically providing, by the computing entity, at least one of the plurality of data transfer objects for use in performing a relational database update function [Mirhaji, 46:42-48], wherein the relational database is updated from the relational database update function [Mirhaji, 13:53-60, utilization with a converter between a relational database and a graph representation such as an Oracle Database 10g].

	Regarding claim 2, Mirhaji teaches the method of claim 1, wherein a value of at least one observable-value pair of the plurality of observable-value pairs comprises at least one of a source vocabulary description, a source vocabulary code, or a text description of an observable [Mirhaji, 21:31-38].

Regarding claim 3, Mirhaji teaches the method of claim 2, wherein, during the depth-first traversal of the container tree data structure, an aggregator method resolves the at least one of the source vocabulary description, the source vocabulary code, or the text description of the observable [Mirhaji, 21:31-38].

Regarding claim 4, Mirhaji teaches the method of claim 1, wherein a hierarchy of container nodes of the container tree is determined based at least in part on the graph-based domain ontology [Mirhaji, 12:2-13].

Regarding claim 8, Mirhaji teaches the method of claim 1 further comprising determining a confidence score for each of the plurality of observable-value pairs [Mirhaji, 17:50-59].

	Claims 9-12 & 16 recite limitations similar to those recited in claims 1-4 & 8, respectively, and are rejected for the same reasons discussed above.

	Claims 17-20 & 24 recite limitations similar to those recited in claims 1-4 & 8, respectively, and are rejected for the same reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/04/2022